Case 2}20-cv-00012-JRS-MJD Document 42-1 Filed 05/27/20 Page 1 of 5 PagelD #: 561

Zrii “A
WDelacdson de Muchn Si Gathesheinks

iain Se Coben hale Sao
hoa Ad cease He pnd sie
ve Unik Shbes puns POC BAM

ae AAA dey a Muy tT |

4. Tom Mubw S, cx ons T ou Me pao

Wn We C052. or Gabtes \e Lowes “UE dO-cv-~O
SG- | MSO 4 Cane ae case") 2, ath garg je |

Ve Woven he S. Debedy Cor

Dake oe Se, Chenin i anny

2 » Reras Cr ora
Ren

 

 

De ae
ws Se We

ut rane S
oe
Td. Bullakin” We Sennen oy Gr Waly

Pros aly de
: ih . oe vets WPnyaaier Balled’ ®
wile agar 2 hoc Wie T persondly

Tron TRULEMS AAAS wranaiyg
‘S NV. ve Com ee Reape La wanes wontons.

Tan "Kacade QMehes onecrthe tndide Khe Sanulehwaenles—
Gan Paget Mea Vala sc NaS . |
—e Rtas nines

ns cell tie TE ww Iyehbe,

ae £) Secuine Sow Lon Sunplizs, exercde
ie velg ethane bala, seat rn upg,

 

 

ZL ? Ihe, ihn Se aN Tne dll ss Socklize.
Case 2:

2 p-cv-00012-JRS-MJD Document 42-1 Filed 05/27/20 Page 2 of 5 PagelD #: 562

me rete 094 fauhinn wih ty Shed avcumetoees Sore

 

ke Ae \nwe om. scl ut fine \

 

Seaman

On omrend» peal \e re hesponbes & Ong per We Cotes, ©

 

| Anon couse Order

 

6. Muna days T qe dbsdlatcly ON hone odside mq co\\

 

 

 

 

‘= art mgt ‘Ye Se is lew Uy on Sogpeuniler oS C3 wes

Qs MM, Vestas Dye ASQ, 15)9) ava

iseer: P.M. Finley Apml A24te, 2020) 04 From TS AAC

 

 

TWresbles, Mus ADM L020, Mew 7245 AVA, Se Shunde Ka

 

 

oy Ve

 

 

 

4%. Res ponte [pyaar Comwurs ‘ ‘ele RS Lis ob ee
der XEICER. $8 _S4V.14.CO) on) Std. 44 OW) bu

Vis dellbenke Solure dy She bres Kapeauels OTe
CMY Lean Aire. Ta CO» ob We Weed (3) ‘yreagies _
“romuda Manet’, ome A) ails xg WiRaint ON ouster pre

Pe dt CS \ wads) eanctt
7 podany aacsaatih per ——y LEn-

 

 

ae oot = Bae ie Ve \iwibes ed Lv ges

 

 

- — pe alent mu Cae

A. \Weess Bo, weer the elon wea selbed bs
N, On Mus ASW. S009, on) Waa YAN be ebbe bs

 

Sve my, omens sens TOY. do ee | Ash ODO) a

 

 

On exchcagtan a Lae hy Sle Qn lel repla Mn Ore

 

NT AN A “run

 

 

Me re Tee Qaneod) on Resa, A 4A %-ey- OX1AS-RRW 0.0.¢ )

 

 

Ye pqs Hi tne cont nts Gi Moy Soe |

 

 

AS Wo, O94. BM Thurgecy (pel 30%, 3920)

 

 

 

NS. S\nok own nas 20) on Monde Sue Aah,

 
Case 2[2

O-cv-00012-JRS-MJD Document 42-1 Filed 05/27/20 Page 3 of 5 PagelD #: 563

1020, ax We ig gts GB pnt

eno Lexped he Loon
gee con _a\\ eh mg ee eMac tie

\ M Shh 020.
Neng ein Oo WV expt be be alle bo Fle =

I Wars cose 00 or lee bare Monde June dh, LOM

cceor done. See wilh We ppveotvacllon ake So Vusian
> Lec, 4ST US, 160 CARBO).

 

“AS. Shas We Vodou combine. ger 4 dure ASh, |

AWW, however TE wed Seely on SW road extension JS

 

Nive NAN Mars Cones
hh salou
ee sees serge Achy, aoe
OnW-t
* Medina S, a

 

 
 

Institution Operations

As of Saturday, May 16, 2020, USP Terre Haute had one inmate test
positive for COVID-19. FCl Terre Haute currently has no positive
cases of COVID-19. Visitation will continue to be suspended until
further notice. Outside recreation will be reassessed on Monday, June
1, 2020. FCC Terre Haute will continue to adhere to current CDC
guidelines and follow precautionary measures to ensure the health
and safety of both staff and inmates.

It is the responsibility of the inmate population to comply with the

following:

Wear a mask out of your assigned cell/cubicle.
Practice social distancing. Stay at least 6 feet from others.
(two arms length)
Do not gather in groups.
Maintain proper hygiene. Wash your hands per the CDC
guidelines.
Keep the common areas clean. Thoroughly wipe down common
area equipment after each use such as computers, ice
machines, microwaves, tables, telephones, and water
dispensers. Showers, work areas, and television rooms need to
be cleaned after each rotation.

e Clean your assigned cell regularly.

Failure to adhere to any of the above guidelines will result in the
Housing Unit being on secured status and/or placement in the Special
Housing Unit for disciplinary sanctions.

Rae 4 oF 2,

| Rye FoF 7

 
Case 2:20-cv-00012-JRS-MJD Document 42-1 Filed 05/27/20 Page 5 of 5 PagelD #: 565

FCC Terre Haute will continue to monitor the situation and respond
appropriately. The health and safety of both staff and inmates is of the
upmost importance. Please be patient as we make the necessary
modifications to keep everyone safe.

 

 

<5/ Iphone ae
Date C B. Lammer, Warden

 
